Ellis, J.,
dissenting.
The only question presented by this record is whether a city may be charged as g'arninshee.
*490Tyler had brought an action against Ackerman in the circuit court for Brevard County. The attorney for the plaintiff made an affidavit in garnishment stating that he had reason to believe that the City of Cocoa and W. F. Allen have in their possession or control moneys, goods and chattels belonging to the defendant Ackerman.
The City appeared by its attorney in answer to the writ which was issued and moved to quash it upon the ground that a municipal corporation is not subject to garnishment.
The motion was granted.
Section 3431 Revised General Statutes 1920. secures to every person who shall have brought a “suit” to recover a debt or who shall have recovered a judgment, a right to a writ of garnishment to subject any indebtedness due to the defendant-by a third person and any money or goods in the hands of a third person.
It has never been held in this State that the above section does or does not authorize writs of garnishment against a city. It has been held not to authorize a writ of garnishment against a county. Duval County v. Charleston Lumber & Mfg. Co., 45 Fla. 256, 33 South. Rep. 531. Reaffirmed in Michigan Lumber & Mfg. Co. v. Duval County, 45 Fla. 472, 34 South. Rep. 245.
In the first case the relation of the county to the State is discussed and it is there stated that “Counties are created for the care and promotion of public interests and should not .from motives of public policy be subjected to the liability of becoming involved in the disputes of private persons or be made the instrumentalities for collecting private debts. ” It is conceded that the statute extends to and may'be applied to a corporation, yet the exception was made that it did not apply to “public quasi-corpora*491tions such as counties.” This conclusion was reached on the ground of public policy. It was stated that “It could readily be seen that in large counties where the public interests required the employment of a considerable number of persons a liability to garnishment would be highly injurious to the public interests.”
Mr. Justice Carter dissented from the conclusion reached in that case. ' His view being that the statute did authorize a writ of garnishment against a county and by very cogent reasoning urged that an exception should not be written by the court into the statute in favor of counties. That an exception was made by the court in favor of ‘counties is clear both from the language of the statute and that of the court’s opinion which was delivered by Mr. Justice Hooker.
Shall the exception be extended to municipalities? Are municipalities and counties the same character of corporations? Do they perform the same functions? Are they instrumentalities of the State engaged in the promotion of public interests in the same sense that counties are so engaged?
A county is a political subdivision of the State. A city is not. A municipality is organized voluntarily by the citizens of a locality for the purpose of local government, its citizens have a proprietary interest in its funds, the citizens of a county have not. A city is organized for the local advantage and convenience of the people in the particular locality. A county is a State agency through which many of the powers of the State are exercised. See Keggin v. Hillsborough County, 71 Fla. 356, 71 South. Rep. 372.
In a garnishment proceeding where a city is named as garnishee there is no burden cast upon the city, no duty to perform except to act as temporary stakeholder to' await *492the determination of a court in an action in which it has no interest..
Mr. Howard S. Abbott in his work on municipal corporations says: the rule of nonexemption of cities is the better rule, “since any fancied interruption to public business is not sufficiently serious to warrant the public corporation in protecting an officer or employee refusing to pay legitimate claims against him.” Sec. 3 Abbott on Municipal Corporations § 1153.
Judge Dillon says: “A municipal corporation is exempt from liability to garnishment with respect- to its revenues and the salaries of its officers but that when it owes an ordinary debt to a third person the mere inconvenience of having to answer as garnishee furnishes no sufficient reason for withdrawing it from the reach of the remedies which the law gives to creditors of natural persons and of private corporations. 1 Dillon Municipal Corporations, Sec. 101.
Mr. Ackerman’s relation to the city of Cocoa is not shown by the record and it does not appear that the amount alleged to be due to him by the City is on account of salary as an officer.
I think the judgment should be reversed.